IN THE MISSOURI COURT OF APPEALS
                     WESTERN DISTRICT

 WILLIAM M. DAVIS, Trustee of the                  )
 Restatement of the Bill D. Davis and              )
 Judith E. Davis Joint Revocable Trust             )
 Agreement dated January 27, 1993,                 )
                                                   )
                                                        WD84125
                                  Respondent,      )
 v.                                                )
                                                        OPINION FILED:
                                                   )
                                                        March 22, 2022
                                                   )
 LARRY A. SMITH and MARY L.                        )
 SMITH,                                            )
                                                   )
                                   Appellants.     )


                   Appeal from the Circuit Court of Ray County, Missouri
                          The Honorable Kevin L. Walden, Judge

                  Before Division One: Mark D. Pfeiffer, Presiding Judge, and
                         Karen King Mitchell and Gary D. Witt, Judges

       Mr. Larry Smith and Mrs. Mary Smith (collectively “the Smiths”) appeal pro se from the

judgment of the Circuit Court of Ray County, Missouri (“trial court”), following a bench trial, in

favor of the Bill and Judith Davis Revocable Trust (“Trust”) on the Trust’s claim for injunctive

relief against the Smiths, enjoining the Smiths from interfering with the Trust’s use of its easement

for ingress and egress. We affirm.
                                  Factual and Procedural Background1

        This appeal arises from a dispute amongst neighbors in a rural county concerning the

maintenance of a shared driveway used for the purpose of ingress and egress to and from their

respective properties.

        The Smiths are fee simple owners of the fifteen-acre lot addressed 22525 Bobwhite Road,

and have been since 1997. Ms. Kendra Shrout was the fee simple owner of the adjacent five-acre

lot addressed 22523 Bobwhite Road until 2018 when title was conveyed to the Smiths.2 The Trust

is the fee simple owner of the adjacent ten-acre lot addressed 22521 Bobwhite Road, and has been

since 2015.      The Trust’s ten-acre lot is landlocked; the only way to access the lot is a

thirty-foot-wide driveway over the Smiths’ property.3

        In 2007, the Trust’s ten-acre lot was then owned by LaSalle Bank National Association

(“Bank”). That same year, the Smiths and the then owner of 22523 Bobwhite Road executed an

Easement Agreement4 granting the Bank an easement appurtenant in the thirty-foot-wide driveway




          1
            “In reviewing a bench-tried case, the appellate court views the facts in the light most favorable to the
judgment.” Price v. Thompson, 616 S.W.3d 301, 305 n.2 (Mo. App. W.D. 2020) (internal quotation marks omitted).
          2
            Ms. Shrout was originally named as a party to the underlying cause of action filed by the Trust, but was
voluntary dismissed prior to trial.
          3
            The thirty-foot-wide driveway crosses both 22525 and 22523 Bobwhite Road, which are both now owned
by the Smiths, and is the only right-of-way permitting passage between the public roadway, Bobwhite Road, and the
Trust’s land.
          4
            The Easement Agreement describes the easement as follows:

        A thirty (30) foot ingress-egress easement over those portions of lot 1A and lot 2A in the replat of
        lots 1 and 2, in Ray County Missouri, being 15 feet on each side of the following described
        centerline: beginning at a point on the West line of said lot 1A that is South 04 degrees 24 minutes
        56 seconds East 75.96 feet from the Northwest corner of said lot 1A, said point being the centerline
        of Bobwhite Road; Thence southeasterly along the centerline of said easement the following course:
        south 87 degrees 47 minutes 31 seconds East 91.01 feet; South 57 degrees 27 minutes 19 seconds
        East 50.01 feet; South 37 degrees 47 minutes 00 seconds East 206.56 feet; South 46 degrees 38
        minutes 50 seconds East 77.69 feet; South 72 degrees 51 minutes 50 seconds East 55.11feet North
        81 degrees 48 minutes 50 seconds East 69.23 feet; North 71 degrees 53 minutes 16 seconds East
        76.27 feet; South 29 degrees 16 minutes 41 seconds East 307.95 feet to the North line of lot 3 in
        Ferguson Minor subdivision recorded at slide number 474, and to the terminus of said centerline
        easement.


                                                         2
(“easement driveway”), running with the land and binding on the successors, heirs, and assigns of

the parties.

         In May 2017, the Smiths purchased new gravel for maintenance of a portion of the

easement driveway. The Smiths thereafter forwarded a copy of the receipt reflecting their purchase

of new gravel to the Trust’s trustee (“Mr. Davis”) and requested that the Trust contribute $1,000

(less than 1/3 the cost of the gravel) toward the expense of maintaining the easement driveway. 5

The Trust refused to do so, which led the Smiths to block the easement driveway and led to much

rancorous discord between the parties for a significant period of time. Ultimately, upon the

Smiths’ refusal to allow the Trust access to the easement driveway, the Trust filed a lawsuit against

the Smiths in June 2018 seeking injunctive relief and other damages.

         The parties thereafter executed a stipulated preliminary injunction, which was accepted and

entered by the trial court. The stipulation provided that neither the Smiths nor their agents would

interfere with the use of the easement by the Trust, its tenants, agents, or invitees during the

pendency of the litigation.

         However, in May 2020, the Smiths locked the gate to the easement driveway, preventing

use of the easement. The Trust filed a motion for contempt and a motion to set a trial date. The

trial court later issued a show cause order, setting both the trial date and contempt hearing for

August 10, 2020.


         5
           Although the issue is not before us today because the Smiths did not assert a counterclaim for easement
maintenance repair damages in the proceedings below, courts in this state that have addressed the distribution of
maintenance or repair cost related to an easement appurtenant have concluded that apportionment of such cost
“between the owners of the dominant and servient tenements is fair and just, even though the agreement creating the
easement is silent with respect thereto, where the owners of both the dominant and servient tenements regularly use
the easement.” McDonald v. Bemboom, 694 S.W.2d 782, 786 (Mo. App. W.D. 1985) (emphasis added); see also
Marvin E. Nieberg Real Est. Co. v. Taylor-Morley-Simon, Inc., 867 S.W.2d 618, 623 (Mo. App. W.D. 1993) (“[T]he
general rule is that all users [of the object of the easement] should contribute to maintenance in proportion to their
use.”). Though the Smiths’ conduct in violating a subsequently discussed stipulation was inexcusable, if the Trust
receives any benefits from future maintenance of the easement driveway, it may have proportionate financial
contribution responsibilities as discussed in the precedent cited in this footnote.


                                                          3
        A bench trial was held on August 10, 2020, in which the Smiths appeared in-person and

pro se, and Mr. Davis, on behalf of the Trust, appeared in-person and with counsel. The trial court

heard testimony from Mr. James Dollins, Mr. Davis’s real estate agent, and Mr. Davis. The Smiths

cross-examined each witness, presented argument, and offered exhibits; however, the Smiths did

not testify nor did they offer any witnesses.

        Mr. Davis testified that, in addition to the aforementioned facts, the Smiths’ interference

with the use of the easement undermined his ability to sell the property, as he was unable to prepare

the property for listing. Mr. Davis’s testimony was corroborated by Mr. Dollins’s testimony.

Mr. Davis testified that the gate was still locked just days before trial when he visited the property

and that, to the best of his knowledge, the gate remained locked at the time of trial. Mr. Davis

testified that upon first meeting Mr. Smith, and on at least two other occasions, Mr. Smith

threatened to shoot him or anyone else who entered onto the Smiths’ property.

        Indeed, the Smiths were afforded great latitude in the presentation of their defense. Despite

the fact that “[p]ro se litigants are held to the same standard as licensed attorneys,” Morfin v.

Werdehausen, 448 S.W.3d 343, 349 (Mo. App. W.D. 2014) (internal quotation marks omitted),

the trial court relaxed the typically rigid formalities associated with cross-examining witnesses,

admitting exhibits, and presenting opening and closing arguments.           Opposing counsel also

permitted the Smiths a wide berth, while maintaining professionalism and competently advocating

for his client.

        Upon the conclusion of trial and the trial court announcing that the case was deemed

submitted, Mr. Smith fell and struck his head on a table after apparently misjudging the location

of his chair. However, this incident occurred after the record was closed and the case had been

submitted.




                                                  4
       The trial court entered its final judgment on September 23, 2020, granting the Trust a

permanent injunction and awarding the Trust attorney’s fees.

       The Smiths now appeal.

                                              Analysis

       In their sole point on appeal, the Smiths contend that the trial court plainly erred by

concluding trial proceedings before they completed their presentation of evidence and while

Mr. Smith was incapacitated from his fall, in violation of their right to procedural due process.

       “At its core, procedural due process requires the opportunity to be heard at a meaningful

time and in a meaningful manner.” Jaeger v. Res. for Hum. Dev., Inc., 605 S.W.3d 586, 588 n.3

(Mo. App. W.D. 2020) (internal quotation marks omitted). “This does not mean that the same type

of process is required in every instance; rather, due process is flexible and calls for such procedural

requirements as the particular situation demands.” State ex rel. Nixon v. Peterson, 253 S.W.3d 77,

82 (Mo. banc 2008) (internal quotation marks omitted).

       The Smiths do not claim that they were denied the opportunity to be heard at a meaningful

time, but that they were denied the opportunity to be heard in a meaningful manner; that is, that

the presentation of their defense was curtailed by the trial court. However, the Smiths failed to

raise their procedural due process claim before the trial court. And, a constitutional issue may not

be raised for the first time on appeal; instead, it “‘must be raised in the trial court at the earliest

opportunity, consistent with good pleading and orderly procedure.’”              G.B. v. Crossroads

Acad.-Cent. St., 618 S.W.3d 581, 593 (Mo. App. W.D. 2020) (quoting Carpenter v. Countrywide

Home Loans, Inc., 250 S.W.3d 697, 701 (Mo. banc 2008)). Hence, their claim may only be

reviewed for plain error which is rarely granted in civil cases. Id.




                                                  5
       “Under Rule 84.13 (c), plain errors affecting substantial rights may be considered on

appeal, in the discretion of the court, though not raised or preserved, when the court finds that

manifest injustice or miscarriage of justice has resulted therefrom.” Holmes v. Kansas City Pub.

Sch. Dist., 571 S.W.3d 602, 613 n.4 (Mo. App. W.D. 2018) (internal quotation marks omitted).

“We will reverse for plain error in a civil case only where the error is so egregious as to weaken

the very foundation of the process and seriously undermine confidence in the outcome of the case.”

Id. (internal quotation marks omitted).

       Even if we were to exercise our discretion and review the Smiths’ claim under the plain

error standard, as the Smiths ask us to do, it is clear from the record that their procedural due

process rights were not violated. In other words, there is no error, plain or otherwise.

       Although the Smiths appeared pro se, only Mr. Smith engaged in argument, witness

examination, and evidence presentation. Mrs. Smith repeatedly declined to either make an opening

statement, examine witnesses, propose or oppose objections, testify, or present any evidence when

asked by the trial court if she wished to do so. Mrs. Smith even asked Mr. Smith to “[p]lease stop”

while he was engaged in a lengthy closing argument that appeared to veer off topic.

       Mr. Smith took the lead in their defense at trial. Mr. Smith presented an opening statement,

cross-examined Mr. Dollins, crossed and re-crossed Mr. Davis, moved to admit exhibits, and

presented a lengthy closing argument.

       On multiple occasions during trial, Mr. Smith spoke out of turn and in narrative form,

including during his cross-examinations of Mr. Dollins and Mr. Davis. However, when asked by

the trial court if he would like to testify, Mr. Smith repeatedly declined to do so. Mr. Smith stated,

“Well, I don’t mean to testify,” “I have no reason to testify,” “What would I testify to . . . .” On

another occasion when the trial court inquired if Mr. Smith wished to testify, Mr. Smith stated




                                                  6
unequivocally, “No, sir.” The trial court asked Mr. Smith if he wished to call any witnesses, but

Mr. Smith stated, “I don’t have no witnesses.”

       In his effort to admit exhibits into the record, Mr. Smith offered no foundation to support

the admissibility of those exhibits. Nonetheless, opposing counsel reviewed the exhibits and, after

determining that the exhibits had no bearing on the outcome of the proceedings, levied no

objection. The trial court admitted the Smiths’ exhibits despite Mr. Smith’s flawed proffer.

       Thereafter, the trial court asked both Mr. and Mrs. Smith if either of them had any other

evidence that they wished to present, but both responded that they did not have any additional

evidence to present. The trial court then stated, “All right. I’ll show the Defendants have rested.”

No rebuttal evidence was presented.

       After all the parties were permitted to present closing argument, and after the trial court

concluded its remarks, Mr. Smith was once more permitted to speak. When Mr. Smith concluded

his brief remarks, the trial court asked Mrs. Smith if she would like to make any additional

comments, but again she declined. The trial court then stated, “We’re going to go off record. Take

it under advisement.” It was not until this point, when the trial proceedings had concluded, that

Mr. Smith fell and hit his head on a table, temporarily incapacitating him.

       Contrary to the Smiths’ contention on appeal, the transcript of the proceedings below

reflects that the trial court did not conclude the proceedings while Mr. Smith was incapacitated or

before the Smiths concluded their presentation of evidence.

       Only now on appeal do the Smiths contend that they desired to present additional witnesses,

exhibits, and theories for their defense. Notably however, in their appellate briefing to this court,

the Smiths do not identify the theory they allegedly wished to present, nor do they identify the

witnesses or additional exhibits they wished to present. Aside from failing to demonstrate any




                                                 7
error, plain or otherwise, by the trial court, the Smiths likewise have not satisfied their burden of

demonstrating any manifest injustice on the record before us. Instead, the record on appeal reflects

that the Smiths had every opportunity to present their case-in-chief in a meaningful way and they

declined numerous opportunities extended by the trial court to testify or otherwise call additional

witnesses.

         Because the Smiths were permitted ample opportunity to be heard in a meaningful manner,

the trial court did not err, plainly or otherwise. Thus, we affirm.

         Point denied.6

                                                   Conclusion

         The judgment of the trial court is affirmed.

                                                      /s/Mark D. Pfeiffer
                                                      Mark D. Pfeiffer, Presiding Judge

Karen King Mitchell and Gary D. Witt, Judges, concur.




          6
            Motions for attorney’s fees and damages pursuant to Rule 84.19 were filed by the Trust and were taken
with the case. Though the Smiths are self-represented and their arguments on appeal are not artfully presented and
ultimately lack merit, their underlying dispute with the Trust is not “readily recognizable as devoid of merit on the
face of the record,” Major Saver Holdings, Inc. v. Educ. Funding Grp., LLC, 350 S.W.3d 498, 509 (Mo. App. W.D.
2011), and thus, we deny the motions for attorney’s fees and other sanctions sought by the Trust on appeal.


                                                         8